MEMORANDUM **
Charles Lee Reynolds, Jr. appeals the judgment of conviction following his guilty-plea, and his 71-month sentence for identity theft, in violation of 18 U.S.C. § 1028(a)(7), and bank fraud, in violation of 18 U.S.C. § 1344(2). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Reynolds contends that the district court erred by denying a two-level downward adjustment for acceptance of responsibility under U.S.S.G. § 3E1.1.
The district court did not clearly err in concluding that Reynolds was not entitled to a downward departure for acceptance of responsibility where the district court found that Reynold’s conduct warranted an upward adjustment for obstruction of justice, and where the district court found that he has failed to.express sincere remorse. See U.S.S.G. § 3E1.1, emt. n. 4 (stating that “[cjonduct resulting in an enhancement under § 3C1.1 (obstructing or impeding the Administration of Justice) ordinarily indicates that the defendant has not accepted responsibility”); see United States v. Hopper, 27 F.3d 378, 383 (9th Cir.1994) (deciding that a defendant’s obstructive conduct must not be inconsistent with his acceptance of responsibility to *943warrant simultaneous adjustments under §§ 3C1.1 and 3E1.1).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.